In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 15‐1973 
STATE OF WISCONSIN LOCAL GOVERNMENT  
PROPERTY INSURANCE FUND, 
                                                   Plaintiff‐Appellee, 

                                 v. 

LEXINGTON INSURANCE COMPANY,  
                                               Defendant‐Appellant, 
                                 v. 
                                   
CINCINNATI INSURANCE COMPANY, 
                                                Defendant‐Appellee. 
                    ____________________ 

        Appeal from the United States District Court for the 
                  Eastern District of Wisconsin. 
         No. 15‐CV‐00142‐JPS — J. P. Stadtmueller, Judge. 
                    ____________________ 

  ARGUED FEBRUARY 19, 2016 — DECIDED OCTOBER 21, 2016 
                    ____________________ 
2                                                                No. 15‐1973 

   Before  MANION  and  ROVNER,  Circuit  Judges,  and  BLAKEY, 
District Judge. 
    BLAKEY,  District  Judge.  This  dispute  arises  from  the  2013 
fire  at  the  Milwaukee  County  Courthouse  (the  “Court‐
house”).  Milwaukee  County  (the  “County”)  maintained  its 
primary  insurance  policy  covering  the  Courthouse  with  the 
State  of  Wisconsin  Local  Government  Property  Insurance 
Fund (the “Fund”). The Fund in turn engaged defendant Lex‐
ington  Insurance  Company  (“Lexington”)  as  either  its  rein‐
surer or excess insurer (the parties disagree). The County also 
maintained a separate insurance policy with The Cincinnati 
Insurance  Company  (“Cincinnati”)  that  covered  machinery 
and equipment at the Courthouse. 
    Shortly  after  the  fire,  the  County  filed  a  claim  with  the 
Fund. The Fund paid all but a small portion of the County’s 
claimed losses. The Fund insisted that the remaining unpaid 
portion of the County’s claim should be paid by Cincinnati. 
Pursuant to separate Joint Loss Agreements in the County’s 
policies with the Fund and Cincinnati, the Fund and Cincin‐
nati agreed to arbitrate their dispute.  
   This appeal concerns Lexington’s attempt to insert itself in 
that arbitration between the Fund and Cincinnati. The district 
court denied Lexington’s motion to compel arbitration after 
concluding  that  Lexington’s  participation  was  not  contem‐
plated  by  the  plain  language  of  the  Joint  Loss  Agreements. 
Lexington  appealed.  For  the  reasons  explained  below,  we 
AFFIRM. 



                                                 
       Of the Northern District of Illinois, sitting by designation. 
No. 15‐1973                                                     3 

I.     Background & Procedural History 
    At the time of the fire in July 2013, the County held two 
separate insurance policies covering the Courthouse. The pri‐
mary policy (the “Fund Policy”) was issued by the Fund, and 
explicitly excluded from coverage certain forms of electrical 
damage. The County held an additional policy with Cincin‐
nati (the “Cincinnati Policy”) that specifically covered electri‐
cal and mechanical failure. 
    Both the Fund Policy and the Cincinnati Policy contain a 
Joint Loss Agreement (“JLA”). Even though the two JLAs dif‐
fer in several material respects, both provide that, if the insur‐
ers dispute which of them bears the cost of certain damage, 
the County may compel each to pay one‐half of the disputed 
amount.  The  insurers  then  would  submit  their  dispute  re‐
garding the paid claim to arbitration. The purpose of the JLAs 
is to make the County whole quickly, while allowing the in‐
surers to resolve their own dispute separately. 
    After the fire, the County initially filed a claim for approx‐
imately $19 million with the Fund pursuant to the Fund Pol‐
icy. The Fund paid the County approximately $17.4 million, 
but disputed the remaining $1.6 million under the theory that 
the remainder should be paid by Cincinnati. In response, the 
County invoked its rights under the JLAs with Cincinnati and 
the Fund. Consequently, the Fund and Cincinnati, consistent 
with their JLA obligations, each paid one‐half of the disputed 
amount ($800,000) to the County and agreed to arbitrate their 
dispute. 
    Meanwhile, the  Fund  and  Lexington maintained  a  sepa‐
rate policy that provided coverage for the Fund in the event it 
paid on a claim worth $1.8 million or more (the “Lexington 
4                                                        No. 15‐1973 

Policy”).  After  the  Fund  made  its  initial  payment  to  the 
County, the Fund filed a claim with Lexington under the Lex‐
ington  Policy,  seeking  reimbursement  for  amounts  paid  by 
the Fund to the County. Lexington paid the Fund $5 million 
but disputes that it owes anything more. 
    In an attempt to secure a declaration regarding the rights 
and  obligations  of  the  respective  parties,  the  Fund  initiated 
this case in the Circuit Court of Milwaukee County. Lexington 
removed the case to the United States District Court for the 
Eastern  District  of  Wisconsin  and  filed  a  motion  to  compel 
Cincinnati and the Fund to allow Lexington to participate in 
the arbitration contemplated by the JLAs. 
    The district court identified “two overarching issues” im‐
plicated  by  Lexington’s  motion  to  compel  arbitration.  The 
first  is  whether  the  Lexington  Policy  incorporated  the  JLA 
from the Fund Policy. The district court answered this ques‐
tion in the affirmative, pursuant to the “follow form” provi‐
sion in the Lexington Policy. The second issue is whether the 
Fund Policy JLA, as incorporated into the Lexington Policy, 
compelled  Lexington’s  participation  in  the  arbitration.  The 
district court rejected this proposed participation because: (1) 
Lexington’s  participation  was  inconsistent  with  the  specific 
text of the Fund Policy JLA; and (2) Lexington failed to meet 
the Fund Policy JLA’s contractual prerequisites to arbitration. 
We reexamine both issues on appeal. 
II.    Analysis 
    We  review  the  district  court’s  denial  of  Lexington’s  mo‐
tion  de  novo.  See  Sgouros  v.  TransUnion  Corp.,  817  F.3d  1029, 
1033  (7th  Cir.  2016)  (“Our  review  of  the  issues  on  this  ap‐
peal—the question whether an agreement to arbitrate arose, 
No. 15‐1973                                                         5 

and  the  denial  of  TransUnion’s  motion  to  compel  arbitra‐
tion—is de novo.”). 
   In  doing  so,  we  apply  Wisconsin  law.  The  district  court 
presumed that Wisconsin law controls. Given that the Fund 
and the County are Wisconsin entities, the Courthouse is lo‐
cated  in Wisconsin, and the Cincinnati Policy contains Wis‐
consin‐specific  endorsements,  we  agree.  Indeed,  no  party 
challenged the application of Wisconsin law. 
       A.      Courts Decide Gateway Questions 
    The parties dispute the existence of an arbitration agree‐
ment between Lexington and any other entity. Under govern‐
ing precedent, this is a question reserved for the judiciary. See 
Contʹl Cas. Co. v. Am. Nat. Ins. Co., 417 F.3d 727, 730 (7th Cir. 
2005) (“Whether the parties have agreed to arbitrate is a ques‐
tion normally answered by the court rather than by an arbi‐
trator. The issue is governed by state law principles govern‐
ing contract formation.”). As such, we reject Lexington’s sug‐
gestion that the question posed by this appeal should be re‐
solved  by  an  arbitrator.  Courts,  not  arbitrators,  are  charged 
with deciding “gateway matters, such as whether the parties 
have a valid arbitration agreement at all or whether a conced‐
edly  binding  arbitration  clause  applies  to  a  certain  type  of 
controversy.” Green Tree Financial Corp. v. Bazzle, 539 U.S. 444, 
452 (2003); see also Sphere Drake Ins. Ltd. v. All Am. Ins. Co., 256 
F.3d 587, 589, 591  (7th Cir. 2001) (reaffirming “the principle 
that  courts,  rather  than  arbitrators,  usually  determine 
whether  the  parties  have  agreed  to  arbitrate”  and  that  “the 
judiciary rather than an arbitrator decides whether a contract 
came into being”). 
6                                                         No. 15‐1973 

        B.      Policy In Favor Of Arbitration  
                Does Not Apply In This Case 
     As a general policy matter, federal courts favor arbitration. 
Lewis  v.  Epic  Sys.  Corp.,  823  F.3d  1147,  1159  (7th  Cir.  2016) 
(“The [Federal Arbitration Act] contains a general policy fa‐
voring arbitration and a liberal federal policy favoring arbi‐
tration  agreements.”)  (internal  quotation  omitted).  But  that 
general preference yields to explicit contrary contractual lan‐
guage. As we explained in Andermann v. Sprint Spectrum L.P., 
the  “federal  policy  favoring  arbitration”  was  originally  for‐
mulated to simply “make clear, as had seemed necessary be‐
cause of judges’ historical hostility to arbitration, that arbitra‐
tion was no longer to be disfavored.” 785 F.3d 1157, 1159 (7th 
Cir.  2015).  For  unambiguous  contracts,  however,  the  agree‐
ment, as reflected by the document’s explicit terms, controls. 
Id.  (holding  that  a  court  must  respect  the  parties’  “dispute‐
resolution preferences as embodied in an arbitration clause”); 
see also Granite Rock Co. v. Intʹl Bhd. of Teamsters, 561 U.S. 287, 
303 (2010) (reiterating that “it is the court’s duty to interpret 
the [parties’] agreement and to determine whether the parties 
intended to arbitrate grievances concerning a particular mat‐
ter [such that] the presumption of arbitrability [applies] only 
where  a  validly  formed  and  enforceable  arbitration  agree‐
ment  is  ambiguous  about  whether  it  covers  the  dispute  at 
hand”) (internal quotation omitted).  
        C.      The Lexington Agreement Incorporates  
                The JLA Set Forth In The Fund Policy 
    The district court held that the Lexington Policy incorpo‐
rates the Fund Policy’s JLA. The court grounded its reasoning 
in  Endorsement  A  to  the  Lexington  Policy,  which  provides 
No. 15‐1973                                                       7 

that: “Policy follows form and is excess over the [Fund Policy] 
and endorsements.” App’x 5 at 32. 
    Following form “is an insurance industry term of art that 
is typically understood by insurance professionals to suggest 
that an excess or umbrella policy incorporates the terms of an‐
other  underlying  policy.”  Wadzinski  v.  Auto‐Owners  Ins.  Co., 
818 N.W.2d 819, 829 (Wis. 2012) (citation omitted). As such, 
absent explicit limitations to the contrary, a follow form pro‐
vision  incorporates  the  terms,  definitions,  exclusions,  and 
conditions of the underlying policy “to ensure that the same 
terms  of  coverage  are  maintained  between  primary  and  ex‐
cess levels of insurance.” Id. 
    Here, the district court determined that: (1) the Lexington 
Policy, pursuant to its Endorsement A, followed the form of 
the Fund Policy; (2) no other provisions of the Lexington Pol‐
icy removed the Fund Policy’s JLA from the scope of the Lex‐
ington Policy’s follow form provision; and therefore, (3) the 
Lexington  Policy  incorporated  the  Fund  Policy’s  JLA.  The 
Fund concedes this argument on appeal, and with good rea‐
son. We affirm the district court’s finding that the Lexington 
Policy incorporates the Fund Policy’s JLA. 
       D.      The JLA Does Not Compel Lexington’s  
               Participation In The Arbitration  
    We  now  turn  to  whether  the  Fund  Policy’s  JLA  entitles 
Lexington to insert itself in the arbitration between Cincinnati 
and the Fund. In this case, the only potential basis for such an 
imposition is the Fund Policy’s JLA, as incorporated into the 
Lexington Policy. As always, we begin with the operative text. 
See State ex rel. Journal/Sentinel, Inc. v. Pleva, 456 N.W.2d 359, 
362 (Wis. 1990) (reiterating that the “cornerstone of contract 
8                                                        No. 15‐1973 

construction is to ascertain the true intentions of the parties as 
expressed by the contractual language”). 
       E.      The JLA Provisions Are Clear 
    The  Fund  Policy’s  JLA,  incorporated  into  the  Lexington 
Policy by virtue of the latter’s follow form provision, states as 
follows: 
       In  the  event  of  damage  to  or  destruction  of 
       property, at a location designated in this policy 
       and also designated in a Boiler and Machinery 
       Insurance  Policy(ies)  and  there  is  a  disagree‐
       ment between the insurers with respect to: 
       (1)  Whether  such  damage  or  destruction  was 
       caused by a peril insured against by this policy 
       or by a peril insured against by such Boiler and 
       Machinery Insurance Policy(ies) or 
       (2) The extent of participation of this policy and 
       of  such  Boiler  and  Machinery  Insurance  Pol‐
       icy(ies) in a loss of which is insured against, par‐
       tially or wholly, by any or all of said policies. 
       This company shall, upon written request of the 
       insured,  pay  to  the  insured  one‐half  of  the 
       amount of the loss which is in disagreement, but 
       in no event more than this company would have 
       paid if there had been Boiler and Machinery In‐
       surance  Policy(ies)  in  effect,  subject  to  the  fol‐
       lowing conditions: 
       (1) The amount of loss which is in disagreement, 
       after  making  provisions  for  any  undisputed 
       claims payable under the said policies and after 
No. 15‐1973                                                     9 

      the amount of the loss is agreed upon by the in‐
      sured  and  the  insurers,  is  limited  to  the  mini‐
      mum  amount  remaining  payable  under  either 
      the Boiler and Machinery or Fire Policy(ies); 
      (2)  The  Boiler  and  Machinery  insurer(s)  shall 
      simultaneously  pay  to  the  insured  one‐half  of 
      said amount which is in disagreement; 
      (3) The payments by the insurers hereunder and ac‐
      ceptance of the same by the insured signify the agree‐
      ment of the insurers to submit to and proceed with 
      arbitration within 90 days of such payments; the ar‐
      bitrators shall be three in number, one shall be 
      appointed by the Boiler and Machinery insurer, 
      one  shall  be  appointed  by  the  Fund,  and  the 
      third appointed by consent of the other two. The 
      decision  by  the  arbitrators  shall  be  binding  on 
      the  insurers  and  that  judgment  upon  such 
      award  may  be  entered  in  any  court  of  compe‐
      tent jurisdiction; 
      (4) The  insured  agrees  to  cooperate  in  connec‐
      tion  with  such  arbitration  but  not  to  intervene 
      therein;  
      (5) The provisions of this endorsement shall not 
      apply unless such other policy(ies) issued by the 
      Boiler  and  Machinery  insurance  company(ies) 
      is similarly endorsed; and  
      (6) Acceptance by the insured of some payment 
      pursuant to the provisions of this endorsement, 
      including an arbitration award, shall not oper‐
10                                                         No. 15‐1973 

        ate to alter, waive, surrender or in any way af‐
        fect the rights of the insured against any of the 
        insurers. 
App’x 4 at 24 (emphasis added). 
    The JLA is not ambiguous. See Tufail v. Midwest Hosp., LLC, 
833  N.W.2d  586,  594  n.8  (Wis.  2013)  (“Ambiguity  is  found 
where  a  contract is fairly  susceptible of more than  one con‐
struction, not necessarily where different constructions are ar‐
gued.”) (internal quotation omitted). Wisconsin contract law 
provides  that  “terms  incorporated  by  reference  within  the 
contract (but which the contract does not go on to define) do 
not create an ambiguity.” Matthews v. Wisconsin Energy Corp., 
534 F.3d 547, 554 (7th Cir. 2008) (citation omitted). So long as 
“the extrinsic terms are clearly identifiable, the parties agree 
to abide by those terms just as they agree to the other terms in 
the  contract.”  Id.  (citation  omitted);  see  also  Barrons  v.  J.  H. 
Findorff & Sons, Inc., 278 N.W.2d 827, 831 (Wis. 1979) (terms of 
a preceding contract “incorporated by reference in the [oper‐
ative]  contract”  govern).  This  principle  of  interpretation  is 
particularly  forceful when, as here, the  provision at  issue is 
incorporated wholesale by virtue of a follow form provision. 
See Wadzinski, 818 N.W.2d at 829 (following form “is typically 
understood by insurance professionals to suggest that an ex‐
cess or umbrella policy incorporates the terms of another”) (em‐
phasis  added);  see  also  Tufail,  833  N.W.2d  at  592  (“Contract 
language  is  construed  according  to  its  plain  or  ordinary 
meaning,  consistent  with  what  a  reasonable  person  would 
understand the words to mean under the circumstances. For 
a business contract, that is the manner that it would be under‐
stood  by  persons  in  the  business  to  which  the  contract  re‐
lates.”) (internal quotations omitted). 
No. 15‐1973                                                    11 

     In sum, the terms of the Fund Policy JLA mean the same 
thing whether they are read within the Fund Policy or incor‐
porated into the Lexington Policy. Thus, “insured,” as origi‐
nally used in the Fund Policy JLA (and as incorporated in the 
Lexington  Policy)  means  the  County.  This  is  hardly  revela‐
tory—unambiguous language remains unambiguous when it 
is incorporated into another contract. Our task now is to apply 
this  same  unambiguous  language  “according  to  its  literal 
terms  and  consistent  with  what  a  reasonable  person  would 
understand  the  words  to  mean  under  the  circumstances.” 
Fabco Equip., Inc. v. Kreilkamp Trucking, Inc., 841 N.W.2d 542, 
546 (Wis. Ct. App. 2013) (internal quotation omitted). 
       F.      The  JLA  Does  Not  Constitute  An  Agreement 
               To Arbitrate With Lexington 
    The Fund Policy JLA, by its “literal terms,” is not an agree‐
ment to arbitrate at all. Instead, the Fund Policy JLA merely 
codifies a procedure whereby the parties can potentially agree 
to arbitrate. App’x 4 at 24 (“The payments by the insurers … 
and acceptance of the same by the insured signify the agreement 
of  the  insurers  to  submit  to  and  proceed  with  arbitration 
within 90 days of such payments.”) (emphasis added). That 
procedure, as spelled out above, requires a demand by the in‐
sured; a dispute between the insurers about liability; payment 
by each insurer of half the disputed amount; and acceptance 
of payment by the insured. Only by completing each of these 
enumerated steps can the parties form an agreement to arbi‐
trate under the Fund Policy JLA. None of these steps occurred 
with respect to Lexington. 
   To  be  clear,  the  Fund  Policy  JLA’s  payment‐and‐ac‐
ceptance  process  is  not  merely  a  procedural  mechanism  at‐
12                                                              No. 15‐1973 

tendant to an already‐enforceable arbitration agreement. In‐
stead, this procedure is the means by which the parties form 
an agreement to arbitrate. The stark contrast provided by Cin‐
cinnati and the Fund underscores this critical difference. Both 
the Fund and Cincinnati disputed the demands made by the 
County. Both the Fund and Cincinnati paid the County one‐
half of the disputed amount in response to the County’s invo‐
cation  of  its  rights  under  the  two  JLAs.  By  the  JLAs’  literal 
terms, the Fund and Cincinnati were only obligated to arbi‐
trate  their  dispute  upon  the  County’s  acceptance  of  those 
same  payments.  In  other  words,  the  “literal  terms”  of  the 
Fund Policy JLA provide the method by which the parties can 
“signify” their agreement to arbitrate. 
    Based upon the undisputed record here, Lexington simply 
did not employ the signifying procedure to trigger an agree‐
ment to arbitrate. Lexington never received a request for pay‐
ment from the County, and Lexington never made a payment 
to the County.1 Moreover, neither Cincinnati nor the Fund nor 
the County communicated any of the enumerated signals to 
Lexington.  Consequently,  the  parties  did  not  agree  to  arbi‐
trate a dispute with Lexington under the Fund Policy JLA. 
           G.          This  Court’s  Reading  Remains  Consistent 
                       With Madison Teachers 
    Lexington argues that, under Wisconsin law, “the failure 
to satisfy one condition in an agreement to proceed to arbitra‐
tion” may not “thwart the intent of an arbitration provision, 
                                                 
      1 
     Lexington  did  pay  $5  million  to  the  Fund.  Under  the  Fund  Policy 
JLA, however, the County (not the Fund) is the “insured.” Moreover, Lex‐
ington does not argue that this transfer had anything to do with the Fund 
Policy JLA’s payment‐and‐acceptance process. 
No. 15‐1973                                                          13 

which is to resolve a dispute with an arbitrator rather than in 
a  courthouse.”  Appellant  Br.  at  36  (citing  Madison  Teachers, 
Inc. v. Wisconsin Educ. Ass’n Council, 703 N.W.2d 711 (Wis. Ct. 
App. 2005)). This principle is true (so far as it goes), but not 
controlling here. 
    In Madison Teachers, the parties’ arbitration agreement spe‐
cifically named an individual to serve as arbitrator; however, 
the named individual was not available at the time of the par‐
ties’  dispute.  Madison  Teachers,  Inc.,  703  N.W.2d  at  717.  The 
trial court held that the parties were no longer bound to arbi‐
trate  in  the  absence  of  the  named  arbitrator.  Id.  at  713.  The 
Wisconsin Court of Appeals reversed on the grounds that the 
named arbitrator’s absence was not “more important than the 
arbitration  process  itself.”  Id.  at  717.  Indeed,  the  court  took 
pains to note that the use of the named arbitrator in that case 
was not a “condition precedent … central to” the parties’ ar‐
bitration agreement. Id. at 715–16. 
   Madison Teachers is clearly not this case. Madison Teachers 
involved an express agreement to arbitrate. The Fund Policy 
JLA does not contain an express agreement to arbitrate, but 
merely provides a means by which the parties may express an 
agreement to arbitrate, and no party ever agreed to arbitrate 
any dispute with Lexington. Nor did Lexington engage in the 
Fund Policy JLA’s payment‐and‐acceptance process.  
        H.      This Court’s Reading Gives Full Force And 
                Effect To The Provisions Of The JLA  
   Lexington also argues that if we do not interpret the Fund 
Policy  JLA  to  compel  its  participation  in  the  arbitration  be‐
tween  the  Fund  and  Cincinnati,  we  render  the  Fund  Policy 
14                                                 No. 15‐1973 

JLA a nullity in contravention of established principles of con‐
tractual interpretation. Appellant Br. at 22. Not so. The plain 
text of the Fund Policy JLA provides a means by which the 
“insured” and the “insurers” can “signify” their agreement to 
arbitrate. The JLA, both as it is originally found in the Fund 
Policy and as incorporated into the Lexington Policy, retains 
this meaning today. It is merely dormant here because, as a 
factual matter, no party availed itself of this procedure vis‐à‐
vis Lexington. 
       I.     Lexington’s Status As A Reinsurer Or Excess 
              Insurer Remains Irrelevant  
    The parties have spent considerable time on appeal debat‐
ing a question left unanswered by the district court, namely, 
whether Lexington is an “excess insurer” or a “reinsurer.” We 
agree with the district court that there is no need to answer 
this particular question. 
    The only possible ground for granting Lexington the relief 
it seeks is the JLA, as incorporated into the Lexington Policy 
from the Fund  Policy. The JLA, in turn, is  an unambiguous 
contractual provision, which we interpret according to its lit‐
eral terms. The parties’ dueling characterizations of the nature 
of the Lexington Policy are simply not implicated by that pro‐
cess. 
III.   Conclusion 
   The Fund Policy JLA provides a procedure whereby the 
parties could “signify” an agreement to arbitrate. No such sig‐
nals were exchanged between Lexington and any party here 
and, as a result, no agreement to arbitrate exists between Lex‐
No. 15‐1973                                                            15 

ington and the other insurers. Absent such an agreement, Lex‐
ington  is  not  entitled  to  insert  itself  into  the  arbitration  be‐
tween the Fund and Cincinnati. 
  For  these  reasons,  the  judgment  of  the  district  court  is 
AFFIRMED.